Title: To Thomas Jefferson from William C. C. Claiborne, 1 October 1807
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Concordia October 1st. 1807.
                        
                        At the request of Mr. Julian Poidrass and of Mr. Pierre Derminon, Judge of the Parish of Point Coupie, I have the honor to transmit you the enclosed Address, signed by a number of the respectable Inhabitants (Planters) of Point Coupie, and which I am persuaded conveys a sincere expression of their sentiments on the subject to which it relates. 
                  With
                            sentiments of great respect 
                  I have the honor to be Sir, Your most obedt servt
                        
                            William C. C. Claiborne
                            
                        
                    